Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 1 of 17 Page ID #:4298



    1    Marc M. Seltzer (54534)                   Howard Langer
         mseltzer@susmangodrey.com                 hlanger@langergrogan.com
    2    SUSMAN GODFREY L.L.P.                     Edward Diver
         1900 Avenue of the Stars, Suite 1400      ndiver@langergrogan.com
    3    Los Angeles, CA 90067-6029                Peter Leckman
         Phone: (310) 789-3100                     pleckman@langergrogan.com
    4    Fax: (310) 789-3150                       LANGER GROGAN AND DIVER PC
                                                   1717 Arch Street, Suite 4130
    5                                              Philadelphia, PA 19103
         Scott Martin                              Tel: (215) 320-5660
    6    smartin@hausfeld.com                      Fax: (215) 320-5703
         HAUSFELD LLP
    7    33 Whitehall Street, 14th Floor
         New York, NY 10004
    8    Tel: (646) 357-1100
         Fax: (2121) 202-4322
    9
         Interim Co-Lead Class Counsel
   10
         [Additional Counsel listed in Signature
   11    Block]
   12

   13

   14                        UNITED STATES DISTRICT COURT

   15                      CENTRAL DISTRICT OF CALIFORNIA

   16
         IN RE: NATIONAL FOOTBALL                  CASE NO.: 2:15-ml-02668−PSG
   17    LEAGUE’S “SUNDAY TICKET”                  (JEMx)
         ANTITRUST LITIGATION
   18
                                                   CLASS ACTION
   19
         THIS DOCUMENT RELATES TO                  JOINT STATUS REPORT
   20    ALL ACTIONS
   21                                              Hon. Philip S. Gutierrez

   22                                              DATE: January 12, 2021
                                                   TIME: 2:00 p.m.
   23                                              LOCATION: Courtroom 6A

   24

   25

   26

   27

   28


        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 2 of 17 Page ID #:4299



    1           Pursuant to the Court’s Order of November 23, 2020 (Doc. 271), the parties in
    2   the above-captioned Multidistrict Litigation (the “MDL”) respectfully submit this
    3   Joint Status Report (the “Report”). This Report is the result of conferences held
    4   between counsel for the parties on December 11, 2020, and December 17, 2020.
    5   I.      BRIEF SUMMARY OF THE ACTION
    6           This is a putative class action antitrust case. Plaintiffs are current or former
    7   commercial and residential DIRECTV subscribers who also purchased the “NFL
    8   Sunday Ticket” sports package. The NFL Sunday Ticket package permits television
    9   viewers to watch live broadcasts of certain out-of-market NFL games that are
   10   otherwise unavailable in the viewer’s local market. Plaintiffs challenge agreements
   11   among and between the National Football League (the “NFL”), the 32 member clubs
   12   of the NFL (together, the “NFL Defendants”), DIRECTV Holdings LLC, DIRECTV,
   13   LLC (together, “DIRECTV”), and various television networks that, Plaintiffs allege,
   14   unlawfully restrain competition in violation of the Sherman Act. Plaintiffs further
   15   allege that the NFL unlawfully monopolizes the market for live video presentation of
   16   professional football games.
   17           Plaintiffs challenge the following agreements: (1) an agreement between the
   18   NFL and its 32 member clubs to pool their telecasting rights together and assign
   19   negotiating authority for those rights to the NFL on behalf of its clubs; (2) an
   20   exclusive licensing agreement between the NFL and DIRECTV for the broadcasting
   21   of certain live, out-of-market NFL games through the NFL Sunday Ticket package;
   22   and (3) agreements among and between the NFL, CBS, and Fox concerning the
   23   broadcasting of Sunday afternoon professional football games. Plaintiffs allege that
   24   these agreements operate in an interdependent and interlocking manner.
   25           Plaintiffs allege that, as a result of these agreements, the only way consumers
   26   in the United States can watch full game broadcasts of live, regular season, Sunday
   27   afternoon NFL games that are not broadcast in their local market is by subscribing to
   28   DIRECTV and purchasing the NFL Sunday Ticket sports package. Plaintiffs allege

                                                    1
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 3 of 17 Page ID #:4300



    1   that these agreements reduce output and have the effect of charging DIRECTV
    2   subscribers supracompetitive prices.
    3           Defendants believe that Plaintiffs’ allegations lack merit. The agreements that
    4   Plaintiffs have challenged increase output of professional football, including by
    5   ensuring that every NFL Sunday afternoon game is broadcast on free, over-the-air
    6   television, that every consumer has access to multiple free broadcasts every Sunday,
    7   and that those broadcasts are all of high quality. Indeed, coordination among the
    8   members of integrated joint ventures such as the NFL has undeniable procompetitive
    9   effects. Without such cooperation, the joint venture’s product could not be created or
   10   improved, licensed or distributed, or made more responsive to consumer demand.
   11           In addition, DIRECTV will be renewing its motion to compel arbitration and
   12   stay proceedings (previously filed in response to Plaintiffs’ complaint).
   13   II.     PROCEDURAL HISTORY
   14           This MDL consolidates several cases originally filed in the U.S. District Courts
   15   for the Central District of California, the Northern District of California, and the
   16   Southern District of New York. On December 8, 2015, the Judicial Panel on
   17   Multidistrict Litigation transferred six related actions to the Central District of
   18   California and assigned those cases to the late Hon. Beverly Reid O’Connell for
   19   coordinated or consolidated pretrial proceedings. (Doc. 1). The JPML finalized
   20   transfer of five additional tag-along actions on December 22, 2015. On February 1,
   21   2016, Judge O’Connell issued an order scheduling briefing for any motions to
   22   consolidate; establishing the master case file and docket for the MDL; instructing
   23   Plaintiffs’ counsel to confer as to the appointment of a Plaintiffs’ Steering Committee
   24   and Plaintiffs’ Administrative/Management Committee; and scheduling a case
   25   management conference. (Doc. 27).
   26           On May 23, 2016, Judge O’Connell consolidated all of the actions transferred
   27   by the JPML and related actions filed in this district, and ordered plaintiffs to file a
   28   consolidated complaint. (Doc. 142). On June 8, 2016, Judge O’Connell appointed the

                                                    2
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 4 of 17 Page ID #:4301



    1   following as Plaintiffs’ Co-Lead Counsel: Marc M. Seltzer and Susman Godfrey
    2   L.L.P.; Howard I. Langer and Langer, Grogan, and Diver, P.C.; and Scott Martin and
    3   Hausfeld LLP.1 (Doc. 150). Judge O’Connell further appointed the following to serve
    4   as members of the Plaintiffs’ Steering Committee (the “PSC”): Richard Koffman and
    5   Cohen Milstein L.L.P.; Arthur Murray and the Murray Law Firm; Lee Albert and
    6   Glancy, Prongay & Murray LLP; Robert Kitchenoff and Weinstein, Kitchenoff &
    7   Asher LLC; and Daniel Mogin and the Mogin Law Firm, P.C. (now Mogin Rubin
    8   LLP). (Id.)
    9           On June 24, 2016, plaintiffs Ninth Inning Inc. dba The Mucky Duck, 1465
   10   Third Avenue Restaurant Corp. dba Gael Pub, Robert Gary Lippincott, Jr., and
   11   Michael Holinko (“Plaintiffs”) filed their Consolidated Amended Complaint, which
   12   remains the operative pleading in this MDL. (Doc. 163). On August 8, 2016, the NFL
   13   Defendants moved to dismiss under Federal Rule of Civil Procedure 12(b)(6). (Doc.
   14   170). That same day, DIRECTV moved to stay and compel Plaintiffs to resolve their
   15   individual disputes with DIRECTV through arbitration. (Doc. 171). On June 30,
   16   2017, Judge O’Connell granted the NFL Defendants’ motion to dismiss and denied
   17   DIRECTV’s motion to stay and compel arbitration as moot. (Doc. 251).
   18           Plaintiffs appealed the dismissal to the Ninth Circuit (Doc. 255), and on
   19   August 13, 2019, the Ninth Circuit issued an opinion reversing that dismissal (Doc.
   20   266). The Ninth Circuit held, inter alia, that plaintiffs plausibly alleged claims for
   21   relief for violations of Sections 1 and 2 of the Sherman Act, and that Illinois Brick
   22   Co. v. Illinois, 431 U.S. 720 (1977), is not applicable because Plaintiffs adequately
   23   alleged that they suffered antitrust injury due to a conspiracy to limit output between
   24   DIRECTV, the NFL teams, and the NFL. See In re Nat’l Football League’s Sunday
   25   Ticket Antitrust Litig., 933 F.3d 1136, 1152, 1158 (9th Cir. 2019). The NFL
   26   Defendants and DIRECTV subsequently filed a petition for a writ of certiorari. On
   27   November 2, 2020, the Supreme Court denied the petition, with Justice Kavanaugh
   28   1
         Hollis Salzman of Robins Kaplan LLP was also appointed as a Plaintiffs’ Co-Lead
        Counsel, but subsequently withdrew from the case.
                                                  3
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 5 of 17 Page ID #:4302



    1   issuing a statement respecting the denial. See Nat’l Football League v. Ninth Inning,
    2   Inc., No. 19-1098, 2020 WL 6385695 (Nov. 2, 2020). The Ninth Circuit’s mandate
    3   then issued.
    4           Upon remand, the MDL was reassigned to this Court. (Doc. 270).
    5   III.    STATUS OF DISCOVERY
    6           A.         Status of Rule 26(f) Conference
    7           At the time the Court previously dismissed this litigation, discovery had not
    8   yet commenced other than the service of initial disclosures, as noted below. After the
    9   issuance of the Ninth Circuit’s mandate and remand to this Court, the parties
   10   conferred pursuant to Rule 26(f) on December 17, 2020.
   11           B.         Discovery Exchanged to Date
   12           The parties exchanged initial disclosures pursuant to Federal Rule of Civil
   13   Procedure 26(a)(1) on September 26, 2016. Otherwise, no formal discovery has been
   14   exchanged between the parties.2
   15           C.         The Parties’ Agreements Regarding Discovery
   16           The parties filed a stipulated protective order on September 30, 2016 (Doc.
   17   194), which was entered by the Court on October 4, 2016 (Doc. 197).
   18           The parties also filed a Stipulated Order Regarding Discovery of Electronically
   19   Stored Information (“ESI”) and Other Documents on October 10, 2016. (Doc. 198).
   20   By the time the Court decided the motion to dismiss, however, it had not approved
   21
        2
   22     The parties disagreed about whether discovery should be exchanged prior to
        resolution of the NFL Defendants’ motion to dismiss and DIRECTV’s motion to stay
   23   and compel arbitration. Plaintiffs and the NFL Defendants resolved their dispute by
        agreeing to the production of certain agreements between the NFL and DIRECTV,
   24   between the NFL and CBS, and between the NFL and Fox in light of the NFL’s
        reference to those agreements in its motion to dismiss. Pursuant to a stipulation
   25   entered on December 1, 2016 (Doc. 205), the NFL Defendants produced said
        agreements with varying degrees of redaction. Plaintiffs and the NFL Defendants
   26   disputed the redactions in the NFL-CBS and NFL-Fox agreements (Doc. 206, 215-
        17), but the issues were not resolved by the Court prior to its decision on the motion
   27   to dismiss. Plaintiffs will seek unredacted versions of those agreements in discovery.
        DIRECTV contends that it never agreed to engage in discovery while its motion to
   28   stay the claims against it and compel arbitration was pending, except, as a matter of
        courtesy, to make initial disclosures while expressly reserving its rights to enforce
        the applicable arbitration agreements.
                                                     4
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 6 of 17 Page ID #:4303



    1   the ESI Order. The parties request that the Court enter an order approving the ESI
    2   stipulation as soon as convenient to the Court.
    3            Consistent with the parties’ commitment in a prior Joint Supplemental Report
    4   (Doc. 181), the parties further negotiated a stipulation to govern expert discovery in
    5   this case. That stipulation is being filed contemporaneously with this Report and is
    6   subject to the Court’s approval.
    7            D.        Proposed Schedule
    8            Since the issuance of the Ninth Circuit’s mandate in this case, the parties have
    9   discussed a potential schedule to propose to the Court. The parties’ proposed
   10   schedule is below.3 Areas of disagreement are marked with an asterisk, and the
   11   parties’ respective positions are outlined following the proposed schedule.
   12

   13                             EVENT                                     DATE
   14       NFL’s Answer to Consolidated Complaint              December 23, 2020
   15       DIRECTV’s Answer to Consolidated Complaint          *
   16       Parties’ 26(f) Conference                           December 17, 2020
   17       Joint Status Report                                 January 5, 2021
   18       Joint Status Conference                             January 12, 2021
   19       Parties to Supplement Rule 26(a)(1) Initial         January 22, 2021
            Disclosures
   20
            Discovery Commences                                 January 22, 2021
   21
            Deadline for DIRECTV to File Renewed                February 5, 2021
   22       Motion to Compel Arbitration

   23

   24   3
          While DIRECTV has participated in discussions among counsel regarding the
   25   proposed schedule for this case, DIRECTV contends it did so only as a courtesy,
        reserving its rights to enforce Plaintiffs’ arbitration agreements. DIRECTV
   26   responded to Plaintiffs’ complaint in August 2016 by moving to stay the claims
        against it and compel arbitration of each Plaintiff’s individual dispute (Dkt. 171).
   27   DIRECTV contends that, now that Plaintiffs’ action against the NFL Defendants is
        moving forward in this Court, each Plaintiff’s dispute with DIRECTV nonetheless
   28   must proceed only in arbitration. DIRECTV contends it should not be subject to this
        proposed schedule or any discovery other than what would be permitted under the
        Federal Rules for a non-party.
                                                     5
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 7 of 17 Page ID #:4304



    1
                              EVENT                                     DATE
    2
         Deadline for plaintiffs’ Opposition to Renewed     February 26, 2021
    3    Motion to Compel Arbitration
    4    Deadline for DIRECTV’s Reply Brief on              March 19, 2021
         Renewed Motion to Compel Arbitration
    5
         Deadline for substantial production of usable      April 22, 2021
    6    transactional data
    7    Deadline for substantial completion of
         document productions in response to document       October 22, 2021
    8    requests served by January 22, 2021
    9    Deadline for completion of fact discovery          March 22, 2022
   10    Deadline for plaintiffs’ class certification
         motion and accompanying expert reports             May 20, 2022
   11    (“Class Certification Motion”)
   12    Deadline for defendants’ response to Class
         Certification Motion and accompanying class        August 3, 2022
   13    certification expert reports
   14    Deadline for replies to response to Class
         Certification Motion and accompanying rebuttal     September 19, 2022
   15    class certification expert reports
   16
         Hearing on class certification motion              At Court’s convenience, after
                                                            motion is fully briefed
   17
         Deadline for plaintiffs to serve opening merits    *
   18    expert reports
   19    Deadline for defendants to serve responsive        75 days after service of
         merits expert reports                              plaintiffs’ opening merits
   20                                                       expert reports
         Deadline for plaintiffs to serve rebuttal merits   45 days after service of
   21                                                       defendants’ responsive merits
         expert reports                                     expert reports
   22
         Close of expert discovery                          30 days after plaintiffs serve
   23                                                       rebuttal merits expert reports
   24    Deadline for summary judgment motions to be        45 days after close of expert
         filed                                              discovery
   25
         Deadline for responses to summary judgment         60 days after filing of summary
   26    motions                                            judgment motions
   27    Deadline for replies in support of summary         30 days after filing of
   28
         judgment motions                                   oppositions

                                                    6
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 8 of 17 Page ID #:4305



    1
                                     EVENT                                    DATE
    2                                                             At the Court’s convenience,
            Hearing on summary judgment                           after motion is fully briefed
    3
            Trial                                                 TBD
    4

    5               The parties have further agreed that expert depositions shall be conducted no
    6   later than 45 days after an expert’s report is served.
    7                      1.   Timing of DIRECTV’s Answer
    8               Although the NFL Defendants filed their Answer to the Consolidated
    9   Amended Complaint on December 23, 2020 (Doc. 277), Plaintiffs and DIRECTV
   10   have failed to reach an agreement regarding DIRECTV’s Answer. In short, Plaintiffs
   11   and DIRECTV dispute whether DIRECTV should be required to answer Plaintiffs’
   12   complaint prior to the resolution of its renewed motion to stay and compel
   13   arbitration.4 Plaintiffs’ and DIRECTV’s respective statements regarding this issue
   14   follow:
   15                           i.     Plaintiffs’ Position
   16               The DirecTV Defendants lack a compelling reason to further delay its
   17   obligation to answer plaintiffs’ complaint. Its co-defendants—the NFL Defendants—
   18   have already filed their Answer, and the DirecTV Defendants have not contended
   19   that they will suffer any prejudice if they answer plaintiffs’ complaint now.
   20   Furthermore, given that it has been over four years since plaintiffs filed their
   21   Consolidated Amended Complaint and the DirecTV Defendants were actively
   22   involved in litigating the sufficiency of the complaint before the United States
   23   Supreme Court, the DirecTV defendants are more than familiar with the substance
   24   of plaintiffs’ allegations and will bear little burden in crafting a response to them.
   25   The DirecTV Defendants should follow its co-defendants’ lead and answer the
   26   Complaint. Plaintiffs will be prejudiced in not having responses to their allegations
   27   given that the pleadings serve as the basis for discovery that is about to commence,
   28
        4
                    See more discussion of this anticipated motion at Section IV.A, infra.
                                                       7
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 9 of 17 Page ID #:4306



    1   especially where, as here, plaintiffs’ allegations have withstood a motion to dismiss.
    2                       ii.    DIRECTV’s Position
    3           Plaintiffs contend that, despite DIRECTV asserting since the beginning of this
    4   case that Plaintiffs’ disputes with DIRECTV do not belong in court and must be
    5   resolved in arbitration pursuant to the Federal Arbitration Act (FAA), DIRECTV
    6   should nonetheless be required to prepare and file an answer in court to Plaintiffs’
    7   consolidated class action complaint. Plaintiffs’ insistence that DIRECTV
    8   unnecessarily prepare an answer to their 163-paragraph class action complaint (when
    9   it should only be addressing Plaintiffs’ individual disputes in arbitration) flies in the
   10   face of applicable authorities and routine practice. DIRECTV’s prior motion to stay
   11   and compel arbitration properly served as a response to Plaintiffs’ complaint, and its
   12   forthcoming renewed motion should continue to serve as that response, as courts
   13   routinely treat motions to stay proceedings and compel arbitration as staying any
   14   other responsive pleading obligation. Although a motion to stay proceedings and
   15   compel arbitration under the FAA is not specifically listed in Rule 12(b) as extending
   16   the amount of time necessary to file an answer, “[c]ourts in this Circuit, including
   17   this one, commonly treat motions to compel arbitration as preliminary motions under
   18   Federal Rule of Civil Procedure 12.” KWB and Associates, Inc. v. Marvin, 2018 WL
   19   5094927, at *9 (C.D. Cal. Apr. 18, 2018) (collecting cases) (finding that a motion to
   20   compel arbitration qualifies as a preliminary motion under Rule 12(b), obviating the
   21   need for an answer); De Salles v. Cook, 2016 WL 9113995, at *4 (C.D. Cal. May 12,
   22   2016) (collecting cases) (same); Cline v. Etsy, Inc., 2016 WL 3002369, at *9 (D.
   23   Nev. May 23, 2016) (same); Marchand v. Northrop Grumman Corp., 2017 WL
   24   2633132, at *6 (N.D. Cal. June 19, 2017) (same); Ellison Framing, Inc. v. Zurich
   25   American Ins. Co., 805 F. Supp. 2d 1006, 1012 (E.D. Cal. 2011) (collecting cases
   26   showing that district courts often “permit[] a party to file a motion to stay in lieu of
   27   an answer”). Pursuant to the FAA, 9 U.S.C. § 3, DIRECTV’s motion should result
   28   in the claims against it being stayed while Plaintiffs proceed with their individual

                                                   8
        7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 10 of 17 Page ID
                                 #:4307


  1   disputes in arbitration, which will obviate the need for any response by DIRECTV to
  2   Plaintiffs’ class action complaint. There is certainly no prejudice to Plaintiffs in
  3   simply waiting for the Court to decide whether their arbitration agreements should
  4   be enforced here, just as they have been enforced in courts around the country.
  5                      2.   Timing of Merits Expert Submissions
  6           The parties have failed to reach an agreement as to the appropriate timing for
  7   the parties’ merits expert submissions. Plaintiffs wish to set firm deadlines for said
  8   submissions, while Defendants wish to connect the timing of said submissions to the
  9   timing of the Court’s resolution of plaintiffs’ class certification motion. The parties’
 10   respective statements follow:
 11                           i.    Plaintiffs’ Position
 12           The Court should enter firm deadlines for merits expert reports and summary
 13   judgment briefing and decline defendants’ invitation to defer the merits portion of
 14   this litigation to some indefinite date in the future. Plaintiffs are seeking specific dates
 15   for the exchange of merits expert reports and summary judgment briefing in an effort
 16   to ensure that there are no delays in the overall case schedule due to any unforeseen
 17   delay in the Court’s decision on class certification. Moreover, plaintiffs’ position is
 18   consistent with the parties’ prior agreement on specific dates for the merits portion
 19   of this litigation, as opposed to tying those dates to whenever the Court decides
 20   plaintiffs’ motion for class certification.
 21                           ii.   Defendants’ Position
 22           The Supreme Court has made clear that a putative class action can reach the
 23   merits stage only after plaintiffs “affirmatively demonstrate [their] compliance” with
 24   the requirements of Rule 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350
 25   (2011). Certification is proper only “if the trial court is satisfied, after a rigorous
 26   analysis,” that plaintiffs have met their burden. Id. at 350-351 (citing Gen. Tel. Co.
 27   of Sw. v. Falcon, 457 U.S. 147, 161 (1982)). “Such an analysis will frequently entail
 28   ‘overlap with the merits of the plaintiff’s underlying claim.’” Comcast v. Behrend,

                                                    9
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 11 of 17 Page ID
                                 #:4308


  1   569 U.S. 27, 33–34 (2013) (quoting Dukes, 564 U.S. at 351)). In light of these well-
  2   established principles, Defendants believe that the better, more efficient course is for
  3   the parties not to be required to prepare and submit merits expert reports until after
  4   the Court has conducted its “rigorous analysis” of whether Plaintiffs have met the
  5   class certification requirements. This approach will ensure that (i) unnecessary class
  6   action merits expert discovery will not proceed if a class is not certified; (ii) if any
  7   class is certified, that merits expert discovery is addressed appropriately to that
  8   particular class; and (iii) if any class is certified, that merits expert discovery can
  9   account for this Court’s rulings and guidance regarding class certification.
 10   Defendants respectfully submit that this approach will not cause undue delay, as even
 11   Plaintiffs acknowledge that reports should not be submitted until two months after
 12   the hearing on class certification issues.
 13           DIRECTV notes its continuing objection to any discovery or expert deadlines
 14   applying to it given its arbitration motion.
 15   IV.     OTHER TOPICS
 16           A.         Anticipated Motions
 17           DIRECTV responded to Plaintiffs’ consolidated complaint in August 2016 by
 18   moving to stay the claims against it and compel arbitration of each Plaintiff’s
 19   individual dispute (Dkt. 171). When the Court later granted the NFL Defendants’
 20   motion to dismiss Plaintiffs’ entire complaint, the Court did not reach the merits of
 21   DIRECTV’s arbitration motion and decided it was moot. Dkt. 251 at 38. Now that
 22   this action is proceeding in this Court, DIRECTV is renewing its motion to compel
 23   arbitration.5 DIRECTV intends to file its renewed motion on February 5, 2021 and
 24   the schedule above includes a proposed briefing schedule for that motion.
 25           Plaintiffs and DIRECTV disagree regarding the status of discovery as it relates
 26   to DIRECTV. DIRECTV contends that discovery from it should be stayed until its
 27   5
        Plaintiffs will oppose DIRECTV’s renewed motion on, inter alia, the ground that
 28   DIRECTV has, through its prior conduct in this litigation, waived its right to compel
      arbitration. DIRECTV contends that it has, since the outset of this case, maintained
      its position that Plaintiffs’ disputes should be resolved in arbitration.
                                                   10
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 12 of 17 Page ID
                                 #:4309


  1   renewed motion to compel arbitration is decided. Plaintiffs argue, however, that
  2   discovery should not be stayed. The parties request the Court’s guidance regarding
  3   the timing and method to address this dispute at the joint status conference.
  4                       i.    Plaintiffs’ Position
  5           Staying discovery as to DIRECTV would only further impede the progress of
  6   this action. Even if the Court were to grant DIRECTV’s as-yet-unfiled motion to
  7   compel arbitration (which, based on arguments previously made, should be denied
  8   here), DIRECTV still would be subject to substantial third-party discovery, as it is a
  9   co-conspirator and counterparty to anticompetitive agreements central to the action.
 10   DIRECTV’s motion would not divest this Court of this action: Plaintiffs’ case has
 11   already survived a motion to dismiss and will be proceeding against the NFL
 12   Defendants regardless of the Court’s decision on DIRECTV’s intended motion. And
 13   given that Plaintiffs have alleged that DIRECTV is jointly and severally liable for the
 14   challenged antitrust violations, Plaintiffs will require the same discovery from
 15   DIRECTV in order to prove their claims against the NFL Defendants as they would
 16   if they were seeking to prove their claims against DIRECTV. Thus, unlike various
 17   cases cited by DIRECTV in support of its extraordinary stay request, this is not one
 18   in which “requiring … parties to submit to full discovery … may unnecessarily
 19   subject them ‘to the very complexities, inconveniences and expenses of litigation that
 20   they determined to avoid,’” Klepper v. SLI, Inc., 45 F. App’x 136, 139 (3d Cir. 2002)
 21   (summary order) (quoting Suarez-Valdez v. Shearson Lehman/American Exp.,
 22   Inc., 858 F.2d 648, 649 (11th Cir.1988) (Tjoflat, J., concurring)), or in which a grant
 23   of DIRECTV’s motion would simply result in the litigation proceeding “in an arbitral
 24   forum, not in [the instant] Court,” Stiener v. Apple Computer, Inc., No. C 07-4486
 25   SBA, 2007 WL 4219388, at *1 (N.D. Cal. Nov. 29, 2007). Rather, as DIRECTV
 26   implicitly acknowledges, it will be subject to third-party subpoenae duces tecum, as
 27   well as depositions, of equal scope regardless of the outcome of its anticipated motion
 28   to compel arbitration. Cf. Grammer v. Colo. Hosp. Ass’n Shared Servs., No. 2:140–

                                                11
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 13 of 17 Page ID
                                 #:4310


  1   cv–1701–RFB–VCF, 2015 WL 3938406, at *2 (D. Nev. June 26, 2015) (denying
  2   motion to stay discovery where “discovery [would] proceed regardless of the
  3   outcome” of court’s remand decision); see also Martinez v. Las Vegas Police Dep’t,
  4   Case No.: 2:20-cv-00618-JCM-NJK, 2020 WL 3166611, at *1 (D. Nev. June 9,
  5   2020) (denying request to stay discovery where pending motion to dismiss was “not
  6   potentially dispositive of all of Plaintiff’s claims”).
  7           By contrast, insofar as a stay of proceedings prevents or delays Plaintiffs from
  8   seeking discovery from DIRECTV, such a stay would prejudice Plaintiffs’ ability to
  9   prosecute their case against the NFL Defendants and have ripple effects throughout
 10   the case schedule. DIRECTV has information that will be essential to Plaintiffs’ case
 11   against the NFL Defendants, and any delay resulting from a stay may prevent
 12   Plaintiffs from receiving critical information prior to the conclusion of the agreed-
 13   upon fact discovery deadline, risk unnecessarily revisiting issues due to late-coming
 14   discovery, and delay resolution of the claims against the NFL Defendants.
 15           Lastly, the party seeking a stay of discovery bears a “heavy burden” in
 16   explaining why discovery should be denied. Skellerup Indus. Ltd. v. Los Angeles, 163
 17   F.R.D. 598, 600-01 (C.D. Cal. 1995). DIRECTV should not be permitted to sidestep
 18   that burden with brief arguments in a joint status report. Rather, DIRECTV should
 19   expressly move for a stay. Thus, if the Court is inclined at all to grant a stay, Plaintiffs
 20   request that this issue be decided only after a full round of briefing.
 21                        ii.    DIRECTV’s Position
 22           Plaintiffs wish to plow forward with taking discovery of DIRECTV before the
 23   Court has had a chance to decide the threshold arbitration question. Plaintiffs’
 24   demand that DIRECTV face the same breadth (and cost) of discovery required of a
 25   litigant in a class action, even though Plaintiffs’ disputes against DIRECTV must be
 26   resolved in individual arbitrations, frustrates the objective of the Federal Arbitration
 27   Act and defeats the purpose of a streamlined arbitration. Indeed, the primary benefit
 28   of arbitration lies in permitting the parties to tailor their proceedings, including

                                                  12
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 14 of 17 Page ID
                                 #:4311


  1   discovery procedures, to the specific needs of a particular case—promoting efficient
  2   and streamlined resolution of disputes. See Preston v. Ferrer, 552 U.S. 346, 157-58
  3   (2008). In contrast, “requiring the parties to submit to full discovery under the Federal
  4   Rules of Civil Procedure may unnecessarily subject them to the very complexities,
  5   inconveniences and expenses of litigation that they determined to avoid.” See
  6   Klepper v. SLI, Inc., 45 Fed. App’x 136, 139 (3d Cir. 2002).6 District courts routinely
  7   stay discovery pending decisions on motions to stay and to compel arbitration. See,
  8   e.g., Galaxia Electronics Co., LTD v. Luxmax, U.S.A., 2017 WL 11566394, *2 (C.D.
  9   Cal. Dec. 28, 2017) (citing cases); see also Mahamedi IP Law, LLP v. Paradice &
 10   Li, LLP, 2017 WL 2727874, *1-2 (N.D. Cal. Feb. 14, 2017) (citing cases); Hill v.
 11   Asset Acceptance, LLC, 2014 WL 1289578, at *2 (S.D. Cal. Mar. 27, 2014) (staying
 12   discovery while motion to compel arbitration pending); Stiener v. Apple Computer,
 13   Inc., 2007 WL 4219388, *1 (N.D. Cal. Nov. 29, 2007) (staying discovery obligations
 14   pending resolution of motion to compel arbitration because, if the case proceeds in
 15   arbitration, “responsibility for the conduct of discovery lies with the arbitrators”).
 16   DIRECTV is prepared to present a Motion for Protective Order on this issue if the
 17   Court so requires.
 18           B.         Alternative Dispute Resolution
 19           The parties have agreed to pursue private mediation. The parties are in the
 20   process of selecting a mediator.
 21           C.         Trial Estimate
 22           The parties previously deferred addressing this issue until after the resolution
 23   of the then-pending motions to dismiss and to compel arbitration. (Doc. 116 at 17).
 24
      6
       Plaintiffs argued during the parties’ meet and confer that DIRECTV will not be
 25   prejudiced if discovery proceeds because DIRECTV will be required to respond to
      the same discovery under Rule 45, regardless of the outcome of its arbitration motion.
 26   But Rule 45 does not provide the same discovery mechanisms as party discovery
      (e.g., interrogatories, requests for admissions), and requires shifting costs to the
 27   demanding party when the subpoena imposes significant expense. Fed. R. Civ. P. 45
      (d)(2)(B)(ii). See also Galaxia Electronics, 2017 WL 11566394, at *2 (where only
 28   certain defendants moved to compel arbitration, discovery was stayed as to those
      defendants, and discovery by subpoena was only permitted if “appropriately tailored
      to address . . . claims against Defendants who have not moved to compel arbitration”).
                                                  13
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 15 of 17 Page ID
                                 #:4312


  1   While DIRECTV contends Plaintiffs’ disputes should be resolved in arbitration
  2   rather than trial, Plaintiffs and the NFL Defendants currently estimate that trial for
  3   this case will take approximately 12 to 15 trial days.
  4

  5

  6   Dated: January 5, 2021                         Respectfully submitted,
  7

  8                                          By:     /s/ Marc M. Seltzer
  9
                                                     Marc M. Seltzer

 10   Marc M. Seltzer                                Arun Subramanian
 11
      SUSMAN GODFREY L.L.P.                          William Christopher Carmody
      1900 Avenue of the Stars, Suite 1400           Seth Ard
 12   Los Angeles, CA 90067                          Ian M. Gore
 13   Tel: (310) 789-3100                            Edward Delman
      Fax: (310) 789-3150                            SUSMAN GODFREY LLP
 14   mseltzer@susmangodfrey.com                     1301 Avenue of the Americas, 32nd FL.
 15                                                  New York, NY 10019
      Michael D. Hausfeld                            Tel: (212) 336-8330
 16   HAUSFELD LLP                                   Fax: (212) 336-8340
 17   1700 K. Street NW, Suite 650                   asubramanian@susmangodfrey.com
      Washington, DC 20006                           bcarmody@susmangodfrey.com
 18   Tel: (202) 540-7200                            sard@susmangodfrey.com
 19   Fax: (202) 540-7201                            igore@susmangodfrey.com
      mhausfeld@hausfeld.com                         edelman@susmangodfrey.com
 20

 21   Scott Martin                                   Michael P. Lehmann (SBN77152)
      Irving Scher                                   Bonny E. Sweeny (SBN 176174)
 22   HAUSFELD LLP                                   Christopher L. Lebsock (SBN 184546)
 23   33 Whitehall Street, 14th Floor                HAUSFELD LLP
      New York, NY 10004                             600 Montgomery St., Suite 3200
 24   Tel: (646) 357-1100                            San Francisco, CA 94111
 25   Fax: (212) 202-4322                            Tel: (415) 633-1908
      smartin@hausfeld.com                           Fax: (415) 358-4980
 26   ischer@hausfeld.com                            mlehmann@hausfeld.com
 27                                                  bsweeney@hausfeld.com
                                                     clebsock@hausfled.com
 28

                                                14
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 16 of 17 Page ID
                                 #:4313


  1                                            Howard Langer
  2                                            Edward Diver
                                               Peter Leckman
  3                                            LANGER GROGAN AND DIVER PC
  4                                            1717 Arch Street, Suite 4130
                                               Philadelphia, PA 19103
  5                                            Tel: (215) 320-5660
  6                                            Fax: (215) 320-5703
                                               hlanger@langergrogan.com
  7                                            diver@langergrogan.com
  8                                            pleckman@langergrogan.com
  9                                            Interim Class Counsel
 10

 11   DATED: January 5, 2021             /s/ Beth A. Wilkinson
                                        Beth A. Wilkinson (admitted pro hac vice)
 12                                     Brian L. Stekloff (pro hac vice pending)
                                        Rakesh N. Kilaru (pro hac vice pending)
 13                                     Jeremy S. Barber (pro hac vice pending)
                                        WILKINSON STEKLOFF LLP
 14
                                        2001 M Street NW, 10th Floor
 15                                     Washington, DC 20036
                                        Telephone: (202) 847-4000
 16                                     Facsimile: (202) 847-4005
                                        bwilkinson@wilkinsonstekloff.com
 17                                     bstekloff@wilkinsonstekloff.com
 18
                                        rkilaru@wilkinsonstekloff.com
                                        jbarber@wilkinsonstekloff.com
 19
                                        Neema T. Sahni (Bar No. 274240)
 20                                     COVINGTON & BURLING LLP
                                        1999 Avenue of the Stars
 21
                                        Suite 1500
 22                                     Los Angeles, CA 90067-6045
                                        Telephone: (424) 332-4800
 23                                     Facsimile: (424) 332-4749
                                        nsahni@cov.com
 24

 25                                     Gregg H. Levy (admitted pro hac vice)
                                        Derek Ludwin (admitted pro hac vice)
 26                                     COVINGTON & BURLING LLP
                                        One CityCenter
 27                                     850 Tenth Street NW
                                        Washington, DC 20001
 28
                                        Telephone: (202) 662-6000
                                        Facsimile: (202) 662-6291
                                          15
      7824065v1/014918
Case 2:15-ml-02668-PSG-JEM Document 283 Filed 01/05/21 Page 17 of 17 Page ID
                                 #:4314


  1                                              glevy@cov.com
                                                 dludwin@cov.com
  2

  3
                                                 Counsel for Defendants National Football
                                                 League, NFL Enterprises LLC, and the
  4                                              Individual NFL Clubs
  5

  6

  7   DATED: January 5, 2021                      /s/ Tammy A. Tsoumas
                                                 Tammy A. Tsoumas (Bar No. 250487)
  8                                              Jonathan J. Faria (Bar No. 274019)
  9                                              KIRKLAND & ELLIS LLP
                                                 2049 Century Park East, Suite 3700
 10                                              Los Angeles, CA 90067
                                                 telephone 310-552-4200
 11                                              tammy.tsoumas@kirkland.com
 12
                                                 jon.faria@kirkland.com

 13                                              Michael E. Baumann (Bar No. 145830)
                                                 Melissa D. Ingalls (Bar No. 174861)
 14                                              Robyn E. Bladow (Bar No. 205189)
                                                 KIRKLAND & ELLIS LLP
 15                                              555 South Flower Street
 16                                              Los Angeles, CA 90071
                                                 Telephone: (213) 680-8400
 17                                              Facsimile: (213) 680-8500
                                                 michael.baumann@kirkland.com
 18                                              melissa.ingalls@kirkland.com
 19
                                                 robyn.bladow@kirkland.com

 20                                              Counsel for Defendants DIRECTV, LLC and
                                                 DIRECTV Holdings LLC
 21

 22
                                 SIGNATURE CERTIFICATION
 23

 24
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,

 25   and on whose behalf this filing is submitted, concur in the filing’s content and have
 26
      authorized this filing.
 27

 28
                                                 By:    /s/ Marc M. Seltzer
                                                        Marc M. Seltzer
                                                   16
      7824065v1/014918
